Exhibit 10.4
[logo.jpg]


 
Dear Greg,
 
Thank you for your past service to Hill-Rom Holdings, Inc. (“Company”). We
appreciate your desire to collaborate with the Company in your planning for
separation as an employee of the Company effective December 31, 2010 and also
appreciate your willingness to assist the Company in an orderly transition to
its next Chief Financial Officer (“CFO”).
 
The purpose of this Letter Agreement (“Agreement”) is to make sure that your
talents are available and maximized for the Company’s and new CFO’s benefit
during the Transition Period (defined below), and ensure that your willingness
and flexibility as to your transition provides you appropriate compensation and
benefits for your continuing contributions to the success of the Company through
your separation date.
 
Accordingly, this Agreement memorializes the terms of your employment through
your separation of employment and thereafter a contemplated consulting
relationship with the Company. This Agreement amends the Amended Employment
Agreement between you and the Company dated March 31, 2008 (“Employment
Agreement”), and any capitalized terms used, but not otherwise defined in this
Agreement shall have the meanings ascribed to those terms in the Employment
Agreement. The terms of the Employment Agreement in effect immediately prior to
the date of this Agreement will continue in effect, except as otherwise
explicitly set forth in this Agreement.
 
1.           Transition Date.
 
(a)               Your “Transition Date” will be the date a new CFO commences
employment with the Company or, if earlier, December 31, 2010.
 
(b)               After your Transition Date, you shall cease serving as the CFO
and as an Officer of the Company, and, until the end of the Transition Period
(defined below), if any, you shall thereafter remain employed by the Company as
Senior Vice President, Advisor to the CEO.
 
2.           Transition Period.
 
(a)               If the Transition Date occurs before December 31, 2010, then
during the period commencing on the day immediately following the Transition
Date and ending on December 31, 2010 (“Transition Period”), you will continue to
be employed by the Company subject to the terms of the Employment Agreement as
modified by this Agreement. You will report solely to the Company’s CFO and all
work and tasks to be started and completed by you in this position will be
authorized by the then existing CFO.
 
(b)               During the Transition Period and for the services rendered as
an employee of the Company as described in Section 2(a) above, you will receive
an annualized base salary as defined in the Employment Agreement.  You will be
eligible for a bonus under the Company’s Short Term Incentive Compensation
(“STIC”) Plan for the Company’s 2010 fiscal year  which will be paid at the
normal time for bonus payments. This bonus will be based on overall corporate
performance and the Company’s Compensation and Management Development
Committee’s discretion as to your personal performance modifier and will be
subject to all of the terms of the STIC Plan for the Company’s 2010 fiscal year.
 
 
 
1069 State Route 46 East
•
Batesville, IN 47006-9167
•
800.445.3730
•
www.hill-rom.com

--------------------------------------------------------------------------------

 
[logo.jpg]
 
3.           Separation of Employment.
 
(a)           It is anticipated that you will incur a “separation from service”
(under Treasury Regulation Section 1.409A-1(h)) on December 31, 2010. As of
December 31, 2010, you agree that you will automatically, without further
action, cease serving as an employee or officer of the Company or any of its
subsidiaries, and you will be entitled to any Severance Payments under
Paragraph 16 and 17 of your Employment Agreement, as well a pro-rata payment in
lieu of STIC for the Company’s 2011 fiscal year).  It is agreed that the
payments provided for under Paragraphs 16 and 17 of your Employment Agreement
satisfy the exception for Code Section 409A for separation pay due to
involuntary termination within the meaning of Sec. 1.409A(b)(9)(iii) of the
Treasury Regulations, and that notwithstanding Paragraphs 16 and 17, such
amounts shall be payable upon the date of your separation from service (December
31, 2010).  The payments described in the preceding sentence are contingent upon
you, on December 31, 2010, executing a Separation and Release Agreement
substantially similar to the sample Separation and Release Agreement attached
hereto as Exhibit A.
 
(b)           It is anticipated that you will execute a Consulting Agreement, as
described in Section 4 below, on December 31, 2010.
 
(c)           Each amount to be paid or provided to you pursuant to this
Agreement, your Employment Agreement, or the Consulting Agreement described in
Section 4 below shall be construed as a separate payment for purposes of Code
Section 409A.  To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to you under this Agreement, your
Employment Agreement, or the Consulting Agreement shall be paid to you on or
before the last day of the year following the year in which the expense was
incurred, the amount of expenses eligible for reimbursement (and in-kind
benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year, and any right to reimbursement
(and in-kind benefits provided to you) under your Employment Agreement, or the
Consulting Agreement shall not be subject to liquidation or exchange for another
benefit.
 
4.           Consulting Period.  Subject to the terms and conditions contained
in this Agreement and the Consulting Agreement, starting on January 1, 2011 and
ending December 30, 2011 or such earlier date on which you obtain employment
with another entity (“Consulting Period”), if you are continuously employed with
the Company through the end of the Transition Period (i.e., the Company does not
terminate your employment prior to that date for Cause (as defined in your
Employment Agreement) and you do not terminate your employment with that Company
with or without Good Reason (as defined in your Employment Agreement)), then the
Company agrees to enter into a consulting agreement substantially identical to
the Consulting Agreement attached hereto as Exhibit B (“Consulting Agreement”).
 
2
 
1069 State Route 46 East
•
Batesville, IN 47006-9167
•
800.445.3730
•
www.hill-rom.com

--------------------------------------------------------------------------------

 
[logo.jpg]
 
5.           Miscellaneous.
 
(a)               While you are employed during the Transition Period, all
obligations of the Company and all of your obligations under the Employment
Agreement which are not specifically revised by this Agreement shall continue to
be obligations of both Parties.
 
(b)               You represent and acknowledge that in signing this Agreement
you do not rely, and have not relied, upon any representation or statement made
by the Company or by any of the Company’s employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.
 
(c)               You acknowledge that you have been offered a reasonable amount
of time within which to consider and review this Agreement; that you have
carefully read and fully understand all of the provisions of this Agreement; and
that you have entered into this Agreement knowingly and voluntarily.
 
(d)               All payments to be made under this Agreement and the
Employment Agreement are subject to applicable federal, state and any other tax
withholding requirements.
 
 

 
Very truly yours,
          Hill-Rom Holding, Inc      
 
By:
/s/ John Greisch     John Greisch     President and Chief Executive Officer    
 
Accepted and Agreed to this 1st day of  November, 2010.
            /s/ Greg Miller
 
   Greg Miller          

 
3
 
1069 State Route 46 East
•
Batesville, IN 47006-9167
•
800.445.3730
•
www.hill-rom.com

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT ("Agreement") dated and effective this
31st day of December, 2010 is entered into by and between Greg Miller
("Employee") and Hill-Rom Holdings, Inc. (together with its subsidiaries and
affiliates, the "Company").  To wit, the Parties agree as follows:
 
1.
Employee's active employment by the Company shall terminate effective December
31, 2010 (Employee's "Effective Termination Date").  Except as specifically
provided by this Agreement, or in any other non-employment agreement that may
exist between the Company and Employee, Employee agrees that the Company shall
have no other obligations or liabilities to him following his Effective
Termination Date and that his receipt of the Severance Benefits provided herein
shall constitute a complete settlement, satisfaction and waiver of any and all
claims he may have against the Company.

 
2.
Employee further submits, and the Company hereby accepts, his resignation as an
officer and director, as of his Effective Termination Date for any position he
may hold with the Company or any parent, subsidiary or affiliated entity
thereof.  Employee agrees to execute any documents needed to effectuate such
resignation.  Employee further agrees to take whatever reasonable steps are
necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.

 
3.
Employee acknowledges that he has been advised of the American Jobs Creation Act
of 2004, which added Section 409A ("Section 409A") to the Internal Revenue Code,
and significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Employee has been advised that his severance pay may be treated
by the Internal Revenue Service as providing "nonqualified deferred
compensation," and therefore subject to Section 409A.  In that event, several
provisions in Section 409A may affect Employee's receipt of severance
compensation.  These include, but are not limited to, a provision which requires
that distributions to "specified employees" of public companies on account of
separation from service may not be made earlier than six (6) months after the
effective date of such separation.  If applicable, failure to comply with
Section 409A can lead to immediate taxation of deferrals, with interest
calculated at a penalty rate and a 20% penalty.  As a result of the requirements
imposed by the American Jobs Creation Act of 2004, Employee agrees if he is a
"specified employee" at the time of his termination of employment and if
severance payments are covered as "non-qualified deferred compensation" or
otherwise not exempt, the severance pay benefits shall not be paid until a date
at least six (6) months after Employee's Effective Termination Date from
Company.

 
 
A-1

--------------------------------------------------------------------------------

 
 
4.
In consideration of the promises contained in this Agreement and contingent upon
Employee's compliance with such promises, the Company agrees to provide Employee
the following:

 
 
(a)
The Company shall pay Employee any earned but unused vacation as of the
Effective Termination Date, less applicable deductions permitted or required by
law, in one lump sum on Employee’s Effective Termination Date;

 
 
(b)
As of Employee’s Effective Termination Date, the following benefits (“Severance
Benefits”):

 
 
(i)
Severance pay, in lieu of, and not in addition to any other contractual, notice
or statutory pay obligations (other than accrued wages and deferred
compensation) in the amount of Four Hundred Thousand Dollars and Zero Cents
($400,000.00), less applicable deductions or other set offs (“Severance
Pay”).  Because such amount is  intended to be exempt from Section 409A pursuant
to Treasury Regulations Sections 1.409A-1(b)(4) and (9), this amount shall be
payable in a single lump sum on Employee’s Effective Termination Date



 
(ii)
An additional one-time lump sum payment equivalent to Twenty-Five Percent (25%)
of what Employee would have received under the Company’s FY 2011 Short Term
Incentive Compensation (“STIC”) Plan, had he remained employed and been eligible
for Incentive Compensation under the STIC Plan with a financial performance
multiplier at One Hundred Percent (100%) and an individual performance
multiplier at One Hundred Percent (100%).  The lump sum payment described in
this Paragraph 4(b)(ii) shall be payable on the same date the severance pay
under Paragraph 4(b)(i) is provided to Employee, and shall be reduced by any
applicable deductions or other setoffs.  Employee specifically acknowledges that
he is not eligible for any payment under the terms of the STIC Plan for Fiscal
Year 2011.

 
 
A-2

--------------------------------------------------------------------------------

 
 
 
(iii)
Employee will not be eligible to participate in the Company's health insurance
program.  Continuation of coverage requirements under COBRA (if any) will be
triggered as of December 31, 2010.  However, as additional consideration for the
promises and obligations contained herein (and except as may be prohibited by
law), the Company agrees to continue to pay the employer's share of such
coverage as provided under the health care program selected by Employee as
of  December 31, 2010, subject to any approved changes in coverage based on a
qualified election, until the one (1) year anniversary following Employee’s
Effective Termination Date, , Employee accepts other employment or Employee
becomes eligible for alternative healthcare coverage, whichever comes first,
provided Employee (x) timely completes the applicable election of coverage forms
and (y) continues to pay the employee portion of the applicable premium(s).
Thereafter, if applicable, coverage will be made available to Employee at his
sole expense (i.e., Employee will be responsible for the full COBRA premium) for
the remaining months of the COBRA coverage period made available pursuant to
applicable law. The medical insurance provided herein does not include any
disability coverage; and;

 
 
(iv)
Group Life Insurance coverage  until the one (1) year anniversary following
Employee’s Effective Termination Date.

 
5.
The Parties agree that Thirty Thousand Dollars ($30,000.00) of the foregoing
Severance Pay described in Paragraph 4 shall be allocated as consideration
provided to Employee in exchange for his execution of a release in compliance
with the Older Workers Benefit Protection Act.  The balance of the severance
benefits and other obligations undertaken by the Company pursuant to this
Agreement shall be allocated as consideration for all other promises and
obligations undertaken by Employee, including execution of a general release of
claims.

 
6.
The Company further agrees to provide Employee with limited out-placement
counseling with a company of its choice for one year from the Effective
Termination Date.

 
7.
Should Employee become employed during the twelve (12) month period following
Employee’s Effective Termination Date, Employee agrees to so notify the Company
in writing within five (5) business days of Employee's acceptance of such
employment, providing the name of such employer (or entity to whom Employee may
be providing consulting services other than the Company), his intended duties as
well as the anticipated start date.  Such information is required to ensure
Employee's compliance with his non-compete obligations as well as all other
applicable restrictive covenants.

 
8.
Employee understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives has provided him with any legal
or financial advice concerning taxes or any other matter, and that he has not
relied on any such advice in deciding whether to enter into this Agreement.  To
the extent applicable, Employee understands and agrees that he shall have the
responsibility for, and he agrees to pay, any and all appropriate income tax or
other tax obligations for which he is individually responsible and/or related to
receipt of any benefits provided in this Agreement not subject to federal
withholding obligations.

 
 
A-3

--------------------------------------------------------------------------------

 
 
9.
In exchange for the foregoing Severance Benefits, GREG MILLER on behalf of
himself, his heirs, representatives, agents and assigns hereby RELEASES,
INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Hill-Rom Holdings, Inc.,
(ii) its subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, shareholders, and agents, as well as (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.

 
10.
Without limiting the generality of the foregoing release, it shall
include:  (i) all claims or potential claims arising under any federal, state or
local laws relating to the Parties' employment relationship, including any
claims Employee may have under the Civil Rights Acts of 1866 and 1964, as
amended, 42 U.S.C. Sections 1981 and 2000(e) et. seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Sections 621 et seq.; the Americans with Disabilities Act of 1990, as amended,
42 U.S.C. Sections 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C.
Sections 201 et seq.; the Worker Adjustment and Retraining Notification Act,
29 U.S.C. Sections 2101, et seq.; the Sarbanes-Oxley Act of 2002, specifically
including the Corporate and Criminal Fraud Accountability Act, 18 U.S.C.
Section 1514A, et seq.; and any other federal, state or local law governing the
Parties' employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Employee's employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer's
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 
11.
Employee further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing general release with respect to any claims,
demands, liabilities or obligations released by this Agreement provided,
however, that nothing contained in this Agreement shall:

 
 
(a)
prevent Employee from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or

 
 
A-4

--------------------------------------------------------------------------------

 
 
 
(b)
prevent employee from challenging, under the Older Worker's Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his release of any
age claims in this Agreement in court or before the Equal Employment Opportunity
Commission.

 
12.
Notwithstanding his right to file an administrative charge with the EEOC or any
other federal, state, or local agency, Employee agrees that with his release of
claims in this Agreement, he has waived any right he may have to recover
monetary or other personal relief in any proceeding based in whole or in part on
claims released by him in this Agreement.  For example, Employee waives any
right to monetary damages or reinstatement if an administrative charge is
brought against the Company whether by Employee, the EEOC, or any other person
or entity, including but not limited to any federal, state, or local
agency.  Further, with his release of claims in this Agreement, Employee
specifically assigns to the Company his right to any recovery arising from any
such proceeding.

 
13.
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. Section 626) and any similar law governing release of
claims.  Accordingly, Employee hereby acknowledges that:

 
 
(a)
He has carefully read and fully understands all of the provisions of this
Agreement and that he has entered into this Agreement knowingly and voluntarily;

 
 
(b)
The Severance Benefits offered in exchange for Employee's release of claims
exceed in kind and scope that to which he would have otherwise been legally
entitled absent the execution of this Agreement;

 
 
(c)
Prior to signing this Agreement, Employee had been advised, and is being advised
by this Agreement, to consult with an attorney of his choice concerning its
terms and conditions; and

 
 
(d)
He has been offered at least twenty-one (21) days within which to review and
consider this Agreement.

 
14.
The Parties agree that this Agreement shall become effective and enforceable
immediately upon execution of the Agreement by both parties.  .

 
15.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee's rights or claims that may arise after he
signs this Agreement.  It is further understood by the Parties that nothing in
this Agreement shall affect any rights Employee may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Performance
Stock Award, Pension Plan and/or Savings Plan (i.e., 401(k) plan) currently
provided by the Company as of the Effective Termination Date, such items to be
governed exclusively by the terms of the applicable agreements or plan
documents.

 
 
A-5

--------------------------------------------------------------------------------

 
 
16.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Employee's rights with respect to any vested benefits, any rights he has to
benefits which can not be waived by law, any coverage provided under any
Directors and Officers ("D&O") policy, any rights Employee may have under any
indemnification agreement he has with the Company prior to the date hereof, any
rights he has as a shareholder, or any claim for breach of this Agreement,
including, but not limited to the benefits promised by the terms of this
Agreement.  Employee shall be entitled to an award of all costs and attorneys'
fees incurred by Employee in any successful effort by Employee to enforce the
terms of this Agreement.

 
17.
Except as provided herein, Employee acknowledges that he will not be eligible to
receive or vest in any additional stock options, stock awards or restricted
stock units ("RSUs") from and after his Effective Termination Date.  Failure to
exercise any vested options within sixty (60) days of his Effective Termination
Date will result in their forfeiture.  Employee acknowledges that any stock
options, stock awards or RSUs held for less than the required period shall be
deemed forfeited as of the effective date of this Agreement.  All terms and
conditions of such stock options, stock awards or RSUs shall not be affected by
this Agreement, shall remain in full force and effect, and shall govern the
Parties' rights with respect to such equity based awards, except to the extent
otherwise inconsistent with this Paragraph 17..

 
18.
Employee acknowledges that his termination and the Severance Benefits offered
hereunder were based on an individual determination and were not offered in
conjunction with any group termination or group severance program and waives any
claim to the contrary.

 
19.
Employee hereby affirms and acknowledges his continued obligations to comply
with the post-termination covenants contained in his Amended Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions.  Employee acknowledges that a copy of the Amended
Employment Agreement has been provided to him and, to the extent not
inconsistent with the terms of this Agreement or applicable law, the terms
thereof shall be incorporated herein by reference.  Employee acknowledges that
the restrictions contained therein are valid and reasonable in every respect and
are necessary to protect the Company's legitimate business interests.  Employee
hereby affirmatively waives any claim or defense to the contrary.  Employee
hereby acknowledges that the definition of Competitor, as provided in his
Amended Employment Agreement shall include but not be limited to those entities
specifically identified in the updated Competitor List, attached hereto as
Separation and Release Agreement Attachment 1.

 
 
A-6

--------------------------------------------------------------------------------

 
 
20.
Employee acknowledges that the Company as well as its parent, subsidiary and
affiliated companies ("Companies" herein) possess, and he has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense.  Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies' business (collectively referred
to herein as "Confidential Information").

 
21.
Employee agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company.  Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee's own purposes or for the benefit of any
other entity or person, provided however that Employee may use any personal
contact information contained in the Address Book of his Company-issued
Blackberry (“Blackberry”) solely for his own purposes if such use does not
otherwise violate the non-compete and non-solicitation provisions of his
Employment Agreement.  The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

 
22.
On or before Employee's Effective Termination Date or per the Company's request,
Employee agrees to return the original and all copies of all things in his
possession or control relating to the Company or its business, including but not
limited to any and all contracts, reports, memoranda, correspondence, manuals,
forms, records, designs, budgets, contact information or lists (including
customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he received, prepared, helped prepare, or directed
preparation of in connection with his employment with the Company.  Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee's pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.   Notwithstanding anything to the contrary above,
Employee may retain his Company-issued laptop computer and Blackberry and
request that the Company’s third party wireless service provider transfer the
telephone number currently assigned to the Blackberry to Employee’s personal
account.  The Company shall delete all data stored on such laptop and Blackberry
on or after Employee’s Effective Termination Date.  Prior to such data deletion,
Employee may save a personal copy of any personal contacts contained on the
Blackberry, which he may retain in his possession following his Effective
Termination Date.  Company shall deactivate Company-provided wireless services
to the Blackberry on or after Employee’s Effective Termination Date.

 
 
A-7

--------------------------------------------------------------------------------

 
 
23.
Employee hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments the value of any Company property not
returned or returned in a damaged condition as well as any monies paid by the
Company on Employee's behalf (e.g., payment of any outstanding JPMorgan Chase
Corporate MasterCard bill).

 
24.
Employee agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Employee's
knowledge or former area of responsibility.  Employee agrees to immediately
notify the Company, through the Office of the Chief Legal Officer, in the event
he is contacted by any outside attorney (including paralegals or other
affiliated parties) concerning or relating in any way to any matter falling
within Employee's knowledge or former area of responsibility unless (i) the
Company is represented by the attorney, (ii) Employee is represented by the
attorney for the purpose of protecting his personal interests or (iii) the
Company has been advised of and has approved such contact.  Employee agrees to
provide reasonable assistance and completely truthful testimony in such matters
including, without limitation, facilitating and assisting in the preparation of
any underlying defense, responding to discovery requests, preparing for and
attending deposition(s) as well as appearing in court to provide truthful
testimony.  The Company agrees to reimburse Employee for all reasonable out of
pocket expenses incurred at the request of the Company associated with such
assistance and testimony.

 
25.
Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Employee, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Employee.  The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Employee from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

 
 
A-8

--------------------------------------------------------------------------------

 
 
26.
In the event that Employee breaches or threatens to breach any provision of this
Agreement, he agrees that the Company shall be entitled to seek any and all
equitable and legal relief provided by law, specifically including immediate and
permanent injunctive relief.  Employee hereby waives any claim that the Company
has an adequate remedy at law. In addition, and to the extent not prohibited by
law, Employee agrees that the Company shall be entitled to an award of all costs
and attorneys' fees incurred by the Company in any successful effort to enforce
the terms of this Agreement.  Employee agrees that the foregoing relief shall
not be construed to limit or otherwise restrict the Company's ability to pursue
any other remedy provided by law, including the recovery of any actual,
compensatory or punitive damages.  Moreover, if Employee pursues any claims
against the Company subject to the foregoing general release, or breaches the
above confidentiality provision, Employee agrees to immediately reimburse the
Company for the value of all benefits received under this Agreement to the
fullest extent permitted by law.

 
27.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Employee shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.  In the event Employee is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Employee shall be entitled to an award of all costs and attorneys' fees incurred
by him in any successful effort (i.e., entry of a judgment in his favor) to
enforce the terms of this Agreement.

 
28.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Employee's employment relationship with the Company on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.

 
29.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

 
30.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

 
31.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana without regard to any applicable state's choice of law
provisions.

 
 
A-9

--------------------------------------------------------------------------------

 
 
32.
Employee represents and acknowledges that in signing this Agreement he does not
rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company's employees, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.

 
33.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
Employee's Amended Employment Agreement, or any obligation contained in any
other legally-binding document, any Consulting Agreement between the parties
entered into on December 31, 2010 and any Limited Recapture Agreement between
the parties), and shall not be altered, amended, modified or otherwise changed
except by a writing executed by both Parties.

 
PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 

GREG MILLER   HILL-ROM HOLDINGS, INC.               Signed:
SAMPLE - DO NOT SIGN
  By:
 
  Printed:
 
  Title:
 
  Dated:
 
  Dated:
 
             

 
 
A-10

--------------------------------------------------------------------------------

 
 
SEPARATION AND RELEASE AGREEMENT ATTACHMENT 1
 
ILLUSTRATIVE COMPETITOR LIST
 
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during his relevant non-compete period, directly or indirectly
engage in any of the competitive activities proscribed by the terms of his
Employment Agreement.
 
·    Amico Corporation
·    Anodyne Medical Device, Inc.
   
·    APEX Medical Corp.
·    Apria Healthcare Inc.
   
·    Aramark Corporation
·    Ascom (Ascom US, Inc.)
   
·    Barton Medical Corporation
·    B.G. Industries, Inc.
   
·    CareMed Supply, Inc.
·    Comfortex, Inc.
   
·    Corona Medical SAS
·    Custom Medical Solutions
   
·    Dukane Communication Systems, a division of Edwards Systems Technology,
Inc.
·    Encompass Group, LLC
    ·    Fitzsimmons Home Medical Equipment, Inc.
·    Freedom Medical, Inc.
   
·    Gaymar Holding Company, LLC (Gaymar Industries, Inc.)
·    GF Health Products, Inc. (Graham Field)
   
·    Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare,  LLC))
·    Handicare AS (Romedic, Inc.)
    ·    Human Care HC AB
·    Horcher GmbH
   
·    Industrie Guido Malvestio S.P.A.
·    Intego Systems, Inc.  (formerly known as Wescom Products, Inc.)
   
·    Invacare Corporation
·    Joerns Healthcare, Inc.
   
·    Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
·    Kinetic Concepts, Inc. (KCI)
   
·    Linak Group
·    Linet (Linet France, Linet Far East)
   
·    MedaSTAT, LLC
·    Medical Specialties Distributors, LLC
   
·    Medline Industries, Inc.
·    Merivaara Corporation
   
·    MIZUOSI
·    Modular Service Company
   
·    Molift
·    Nemschoff Chairs, Inc.

 
 
A-11

--------------------------------------------------------------------------------

 
 
·    Paramount Bed Company, Ltd.
·    Nurture by Steelcase, Inc.
   
·    Pardo
·    Pegasus Airwave, Inc.
   
·    Premise Corporation
·    Prism Medical Ltd (Waverly Glen)
   
·    Radianse, Inc.
·    Rauland-Borg Corporation
   
·    Recovercare, LLC (Stenbar, T.H.E. Medical)
·    Sentech Medical Systems, Inc.
   
·    SimplexGrinnell, LP
·    SIZEwise Rentals, LLC
   
·    Span America Medical Systems, Inc.
·    Statcom (Jackson Healthcare Solutions)
   
·    Stryker Corporation
·    Sunrise Medical (Ted Hoyer and Company)
   
·    Tempur-Pedic Medical, Inc.
·    Tele-Tracking Technologies, Inc.
   
·    Universal Hospital Services, Inc.
·    V. Guldmann A/S
   
·    Voelker AG
·    West-Com Nurse Call Systems, Inc.



While the above list is intended to identify the Company's primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of "Competitor."  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Employee upon reasonable request.  Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.


 
A-12

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CONSULTING AGREEMENT
 
THIS AGREEMENT is made as of January 1, 2011(“Effective Date”) by and between
Hill-Rom Holdings, Inc. (“Company”) and Greg Miller in his individual capacity
(“Consultant”).
 
WITNESSETH
 
WHEREAS, the Company and its affiliates are engaged in the healthcare industry
throughout the United States and abroad including, but not limited to, the
design, manufacture, sale, service and rental of hospital beds and stretchers,
hospital furniture, medical-related architectural products, specialty sleep
surfaces (including therapeutic surfaces), air clearing devices, biomedical and
asset management services as well as other medical-related accessories, devices
and products;
 
WHEREAS, Consultant separated from the Company on December 31, 2010, at which
time the parties contemplated that Consultant would make himself available from
time to time following his separation to perform certain consulting services
until December 31, 2011 or the date on which Consultant obtains employment with
another entity; and
 
WHEREAS, the Company and Consultant (collectively referred to herein as the
“Parties” or individually as a “Party”) acknowledge and agree that the execution
of this Agreement is necessary to memorialize the terms and conditions of their
engagement as well as to protect the Company’s confidential information,
goodwill and other legitimate business concerns.
 
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and in further consideration of each act done pursuant to this Agreement
by either of the Parties hereto, the Parties agree as follows:
 
1.             Independent Contractor. Effective the Effective Date, the Company
hereby engages Consultant, and Consultant accepts such engagement, as an
independent contractor to provide the consulting services described herein based
upon the terms and conditions set forth in this Agreement. It is mutually
understood and agreed that Consultant shall not be considered an employee, agent
or partner of the Company and neither Party shall have any authority to bind the
other in any respect. Consultant shall not engage in any conduct or
communication which would create any appearance that he was able to bind the
Company in any regard.
 
2.             Duties of Consultant. Upon request of the Company and on a
mutually agreeable basis, Consultant agrees to perform such services as may be
mutually agreed from time to time by the Consultant and the Company’s Chief
Financial Officer. Consultant shall report to the Company’s Chief Financial
Officer. Except as specifically otherwise provided in this Agreement, Consultant
shall not be prohibited from providing consulting or other services (other than
in employment) to any third party.
 
 
B-1

--------------------------------------------------------------------------------

 
 
3.             Performance of Duties. Consultant agrees to perform such
Consulting Services in an ethical and professional manner. Consultant agrees to
comply with and be bound by all laws, rules and regulations that are applicable
to the performance of said services, including all requirements regarding Equal
Employment Opportunity, the provisions of Executive Orders 11246 and 13201 (as
may be applicable) as well as all related rules and regulations. Consultant
shall comply with the policies of the Company to the extent applicable to its
independent service-providers, including, without limitation, applicable
policies regarding the confidentiality, privacy and ownership of Company
information. At no time during the term of this Agreement will Consultant
provide any consulting services or similar services to any individual or entity
which competes with the Company or any Affiliate (defined below).
 
4.             Consultant’s Agents and Employees. This is a personal service
agreement. Consultant shall not use agents, employees or subcontractors to
perform the services under this Agreement or otherwise delegate to any person or
entity such services, without the written consent of the Company. Consultant
shall be liable hereunder for the acts and/or omissions of any agent or employee
of Consultant and shall cause all such individuals involved in providing
services to the Company hereunder to execute all documents and to do all things
necessary to hold in strictest confidence all trade secrets and Confidential
Information, consistent with and disclosed pursuant to the terms of this
Agreement and to otherwise fully comply with the terms and conditions of this
Agreement. Additionally, Consultant acknowledges that he is solely responsible
for compliance with all applicable laws governing his relationship with his
agents, employees and subcontractors, specifically including federal, state and
local law concerning wages, hours, terms and conditions of employment,
unemployment compensation, workers compensation, social security and other
payroll withholdings and employment taxes.
 
5.             Conflict of Interest. Consultant represents and warrants that he
is unaware of any agreement which would in any way prohibit or interfere with
the performance of any services by Consultant contemplated hereunder. Moreover,
Consultant hereby warrants that this Agreement does not present any conflict of
interest or otherwise interfere with any pre-existing obligations he may
otherwise have. Consultant agrees that if any conflict of interest should arise
during the term of this Agreement, Consultant shall promptly notify the Company
of such conflict and the Company may, at its option, cancel this Agreement no
earlier than five (5) business days following of receipt of such notice (“Cure
Period”) if Consultant fails to cure such conflict to the Company’s satisfaction
before the expiration of the Cure Period. Consultant agrees to indemnify the
Company Indemnified Parties (as defined in Section 11 below) from and against
any legal action brought against it by a third party based on any alleged breach
by Consultant of any such agreement, conflict of interest or other obligation.
 
 
B-2

--------------------------------------------------------------------------------

 
 
6.             Compensation and Hours. During the term of this Agreement,
Consultant will be paid an annualized rate of $400,000 (“Consulting Fee”).
Except as provided below, the Consulting Fee will be paid on a monthly
basis.  If during the term of this Agreement, the Agreement is terminated by the
Company without Consultant’s breach, or Consultant terminates this Agreement
because of the Company’s breach after providing the Company notice of such
breach with reasonable disclosure of the circumstances of such breach and a
reasonable opportunity to cure such breach if cure is possible, Consultant shall
receive any remaining balance of the Consulting Fee as and when it otherwise is
payable for the remainder of the term. If Consultant dies at any time during the
term of this Agreement, all amounts unpaid and due Consultant (including unpaid
Consulting Fees through the last day of the term) shall be paid to Consultant’s
estate.
 
The Company and Consultant agree that, during the term of this Agreement (as
provided at Section 10 below), Consultant shall not perform services under this
Agreement for the Company (or any other entity that would be considered a
“service recipient” along with the Company under Treasury
Regulation Section 1.409A-1(g)) in excess of 20% of the average time Consultant
expended to perform services for the Company (and any other such service
recipient) during the 36 months preceding the Effective Date. Consultant shall
be solely responsible for monitoring his hours worked to remain at or below the
aforementioned 20% threshold.
 
7.             Expenses. Consultant shall be reimbursed for any reasonable and
ordinary actual and out of pocket travel or other business expenses, including
lodging and use of rental cars, undertaken at the specific request of and for
the sole benefit of the Company. To be eligible for such reimbursement,
Consultant shall comply with the Company’s travel and other business expense
reimbursement policies applicable to its senior executives in arranging and
paying for all travel related and other such business expenses associated with
the services to be performed hereunder and shall be required to complete an
appropriate expense form, which shall be accompanied by copies of appropriate
receipts or other documentation evidencing the amount of and purpose for such
expenses. All such business expenses, other than travel expenses, shall be borne
by Consultant unless specifically pre-approved in writing by the Company. Any
mileage expenses shall be reimbursed at the applicable rate published by the
Internal Revenue Service.  Notwithstanding anything to the contrary in this
Paragraph 7, in the event Consultant is required to file suit to enforce the
terms of this Agreement, the Company agrees that Consultant shall be entitled to
an award of all costs and attorneys' fees incurred by him in any successful
effort (i.e., entry of a judgment in his favor) to enforce the terms of this
Agreement.
 
8.             Taxes. The Company shall issue after the end of each calendar
year a Form 1099 reporting all payments made to Consultant under the terms of
this Agreement. Consultant shall be solely responsible for all Federal, State
and local taxes applicable to the amounts paid by the Company under this
Agreement. Consultant will be solely responsible for any wages to be paid to his
employees and related expenses, including applicable taxes due on any monies
paid to Consultant’s employees. Prior to signing this Agreement, Consultant had
been advised, and is being advised by this Agreement, to consult with an
attorney or tax advisor of Consultant’s choice concerning its terms and
conditions.
 
 
B-3

--------------------------------------------------------------------------------

 
 
9.             Code Section 409A. The terms of the Agreement shall be construed
and shall be paid in such manner as necessary to fall within the applicable
exemptions to Code Section 409A, as provided under Treasury Regulations
Sections 1.409A-1, et. seq, or to the extent applicable, to comply with Code
Section 409A and the Treasury Regulations issued under Treasury Regulation
Section 1.409A-1, et. seq. To the extent a provision of the Agreement is
contrary to or fails to address the minimum requirements of Section 409A of the
Code and applicable guidance issued thereunder, the Company may, in its sole
discretion, take such steps as it deems reasonable to provide the coverage or
benefits provided under the Agreement so as to comply with Section 409A of the
Code and the guidance issued thereunder; provided, however, that, any and all
personal tax liability and penalties resulting from non-compliance with
Section 409A of the Code shall remain the sole responsibility of the Consultant.
 
10.             Term of Agreement. Except as otherwise provided herein, this
Agreement shall be in full force and effect from the Effective Date until
December 31, 2011 or the date on which Consultant obtains employment with
another entity, at which time this Agreement will be deemed to have expired and
terminated without further notice or obligation to Consultant, unless extended
in no less than six (6) month increments pursuant to a written agreement signed
by both Parties.
 
11.             Indemnification. Consultant agrees to indemnify, defend and hold
harmless the Company, its affiliates and each of their respective directors,
officers, employees, representatives and agents (“Company Indemnified Parties”)
from and against any and all claims, damages, losses, liability, expenses and
costs (including attorneys’ fees) that may be incurred by or asserted against
any of the Company Indemnified Parties on account of or arising out of any act
or omission by Consultant, including its agents, employees and assigns in
conjunction with the performance of services hereunder. The Company shall, to
the maximum extent permitted under applicable law, indemnify Consultant for, and
hold him harmless against, all acts and omissions of Consultant hereunder taken
or not taken in the good faith reasonable belief (i) that such action or
omission is in the best interests of the Company, and (ii) that the action or
omission is lawful; except that this indemnification shall not apply in the case
of Consultant’s gross negligence, willful misconduct or bad faith.
 
12.             Limitation of Liability. The Parties agree that in no event
shall either of them be liable to the other for any incidental, special,
indirect, or consequential damages which may arise under this Agreement,
specifically including, without limitation, loss of anticipated profits or other
economic loss in connection with, or raising out of, this Agreement.
 
 
B-4

--------------------------------------------------------------------------------

 
 
     13.                  Assignment of Rights.
 

 
(a)
 
Copyrights. Consultant agrees that all works of authorship fixed in any tangible
medium of expression by him during the term of this Agreement relating to the
Company’s business (“Works”), either solely or jointly with others, shall be and
remain exclusively the property of the Company. Each such Work created by
Consultant is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Consultant is excluded from
the definition of a “work made for hire” under the copyright law, then
Consultant shall, and does hereby assign, sell, and convey to the Company the
entire rights, title, and interests in and to such Work, including the copyright
therein, to the Company. Consultant will execute any documents that the Company
deems necessary in connection with the assignment of such Work and copyright
therein. Consultant will take whatever steps and do whatever acts the Company
requests, including, but not limited to, placement of the Company’s proper
copyright notice on Works created by Consultant to secure or aid in securing
copyright protection in such Works and will assist the Company or its nominees
in filing applications to register claims of copyright in such Works. The
Company shall have free and unlimited access at all times to all Works and all
copies thereof and shall have the right to claim and take possession on demand
of such Works and copies.




 
(b)
 
Inventions. All discoveries, concepts, and ideas, whether patentable or not
including, but not limited to, apparatus, processes, methods, compositions of
matter, techniques, and formulae, as well as improvements thereof or know-how
related thereto, relating to any present or prospective product, process, or
service of the Company (“Inventions”) that Consultant conceives or makes as a
result of or in connection with this Agreement, shall become and remain the
exclusive property of the Company, whether patentable or not. Consultant hereby
assigns to the Company all of Consultant’s rights, title, and interests in and
to such Inventions, any applications for United States and foreign Letters
Patent, any United States and foreign Letters Patent, and any renewals thereof
granted upon such Inventions, and Consultant will, without royalty or any
additional consideration:




 
1)
 
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;




 
2)
 
Assign to the Company all of Consultant’s rights, title, and interests in and to
such Inventions, any applications for United States and foreign Letters Patent,
any United States and foreign Letters Patent, and any renewals thereof granted
upon such Inventions;




 
3)
 
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign Letters Patent for such Inventions as the Company
may elect; and




 
4)
 
Execute, acknowledge, and deliver to the Company at the Company’s expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of Consultant’s inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

 
 
B-5

--------------------------------------------------------------------------------

 
 
14.             Company Property. All records, files, drawings, documents, data
in whatever form, equipment, and the like relating to, or provided by, the
Company during the term of this Agreement shall be and remain the sole property
of the Company. Upon termination of this Agreement, Consultant agrees to
immediately return to the Company all such items without retention of any copies
and without additional request by the Company.
 
15.             Limitation on Intellectual Property Rights. The Parties agree
that the foregoing provision shall not be construed to include any works or
inventions which are not related to the Company’s business or to the Company’s
Confidential Information, which were developed entirely by Consultant through
his own efforts and resources, or developed by Consultant for other third
parties except as may be prohibited by the restrictive covenants contained
herein.
 
16.             Confidential Information.  Consultant acknowledges that the
Company and its affiliated entities (herein collectively referred to as
“Companies”) possess certain trade secrets as well as other confidential and
proprietary information which they have acquired or will acquire at great effort
and expense. Such information may include, without limitation, confidential
information, whether in tangible or intangible form, regarding the Companies’
products and services, marketing strategies, business plans, operations, costs,
current or prospective customer information (including customer identities,
contacts, requirements, creditworthiness, preferences, and like matters),
product concepts, designs, prototypes or specifications, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business(es) (collectively
referred to herein as “Confidential Information”). Consultant further
acknowledges that, prior to and during the term of this Agreement, Consultant
has had and will have access to, will become acquainted with, and/or may help
develop, such Confidential Information. Confidential Information shall not
include information readily available in the public so long as such information
was not made available through fault of Consultant or wrong doing by any other
individual.
 
17.             Restricted Use of Confidential Information.  Consultant agrees
that all Confidential Information is and shall remain the sole and exclusive
property of the Company and/or its affiliated entities. Except as may be
expressly authorized by the Company in writing, Consultant agrees not to
disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party during the term of this Agreement and for as long
thereafter as such information remains confidential (or as limited by applicable
law). Further, Consultant agrees to use such Confidential Information only in
the course of Consultant’s duties in furtherance of the Company’s business and
agrees not to make use of any such Confidential Information for Consultant’s own
purposes or for the benefit of any other entity or person.
 
 
B-6

--------------------------------------------------------------------------------

 
 
18.             Acknowledged Need for Limited Restrictive Covenants.  Consultant
acknowledges that the Companies have spent and will continue to expend
substantial amounts of time, money and effort to develop their business
strategies, Confidential Information, customer identities and relationships,
goodwill and employee relationships, and that Consultant will benefit from these
efforts. Further, Consultant acknowledges the inevitable use of, or near-certain
influence by Consultant’s knowledge of, the Confidential Information disclosed
to Consultant during the course of employment if allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Consultant acknowledges the Company’s need to protect its
legitimate business interests by reasonably restricting Consultant’s ability to
compete with the Company on a limited basis.
 
19.             Non-Solicitation.  Until the later of (x) the end of the term of
this Agreement or (y) eighteen (18) months after the Effective Date, Consultant
agrees not to directly or indirectly engage in the following prohibited conduct:
 

 
(a)
 
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business with, any customer or
entity with whom Consultant had contact or transacted any business on behalf of
the Company (or any Affiliate thereof) during the eighteen (18) month period
preceding the termination of this Agreement or about whom Consultant possessed,
or had access to, confidential and proprietary information;




 
(b)
 
Attempt to entice or otherwise cause any third party to withdraw, curtail or
cease doing business with the Company (or any Affiliate thereof), specifically
including customers, vendors, independent contractors and other third party
entities;




 
(c)
 
Disclose to any person or entity the identities, contacts or preferences of any
customers of the Company (or any Affiliate thereof), or the identity of any
other persons or entities having business dealings with the Company (or any
Affiliate thereof);




 
(d)
 
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the termination of this Agreement, to terminate such relationship with
the Company (or any Affiliate thereof);




 
(e)
 
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;




 
(f)
 
Otherwise attempt to directly or indirectly interfere with the Company’s
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

 
 
B-7

--------------------------------------------------------------------------------

 
 
20.             Limited Non-Compete.  For the above-stated reasons, and as a
condition of employment to the fullest extent permitted by law, Consultant
agrees during the Relevant Non-Compete Period not to directly or indirectly
engage in the following competitive activities:
 

 
(a)
 
Consultant shall not have any ownership interest in, work for, advise, consult,
or have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Consultant provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;




 
(b)
 
Consultant shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Consultant provided any services for the
eighteen (18) month period preceding the termination of this Agreement;




 
(c)
 
Consultant shall not market, sell, or otherwise offer or provide any Competitive
Products to any customer of the Company with whom Consultant had contact (either
directly or indirectly) or consulted with at any time during the eighteen
(18) month period preceding the termination of this Agreement;

 
21.             Non-Compete Definitions.  For purposes of this Agreement, the
Parties agree that the following terms shall apply:
 

 
(a)
 
“Affiliate” includes any parent, subsidiary, joint venture, or other entity
controlled, owned, managed or otherwise associated with the Company;




 
(b)
 
“Competitive Products” shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;




 
(c)
 
“Competitor” shall include any person or entity that offers or is actively
planning to offer any Competitive Products and may include (but not be limited
to) any entity identified on the Company’s Illustrative Competitor List,
attached hereto as Consulting Agreement Attachment 1, which may be amended from
time to time to reflect changes in the Company’s business and competitive
environment (updated competitor lists will be provided to Consultant upon
reasonable request);




 
(d)
 
“Relevant Non-Compete Period” shall mean the period commencing on the Effective
Date and ending on the later of (x) the date of termination of this Agreement
and (y) eighteen (18) months after the Effective Date, regardless of the reason
for such termination;




 
(e)
 
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Consultant whether performed individually or as a
partner, shareholder, officer, director, manager, employee, salesman,
independent contractor, broker, agent, or consultant for any other individual,
partnership, firm, corporation, company, or other entity engaged in such
conduct.

 
 
B-8

--------------------------------------------------------------------------------

 
 
22.             Consent to Reasonableness.  In light of the above-referenced
concerns, including Consultant’s knowledge of and access to the Companies’
Confidential Information, Consultant acknowledges that the terms of the
foregoing restrictive covenants are reasonable and necessary to protect the
Company’s legitimate business interests and will not unreasonably interfere with
Consultant’s ability to obtain alternate employment. As such, Consultant hereby
agrees that such restrictions are valid and enforceable, and affirmatively
waives any argument or defense to the contrary. Consultant acknowledges that
this limited non-competition provision is not an attempt to prevent Consultant
from obtaining other employment in violation of IC §22-5-3-1 or any other
similar statute. Consultant further acknowledges that the Company may need to
take action, including litigation, to enforce this limited non-competition
provision, which efforts the Parties stipulate shall not be deemed an attempt to
prevent Consultant from obtaining other employment.
 
23.             Survival of Restrictive Covenants and Other Rights and
Obligations.  Consultant and the Company agree that the above restrictive
covenants, as well as the Consultant’s (or his estate’s) entitlement to any
unpaid amounts due under Section 6 and his indemnification rights and
obligations set forth in Section 11, shall survive the termination of this
Agreement for any reason. Consultant agrees that it would be difficult to
measure any damages to the Company from a breach of the above-referenced
restrictive covenants, but acknowledges that the potential for such damages
would be great, incalculable and irremediable, and that monetary damages alone
may be an inadequate remedy. Accordingly, Consultant agrees that the Company
shall be entitled to seek immediate injunctive relief against such breach, or
threatened breach, in any court having jurisdiction. In addition, if Consultant
violates any such restrictive covenant, Consultant agrees that the period of
such violation shall be added to the applicable term of the restriction.
Consultant acknowledges that the remedies described above shall not be the
exclusive remedies, and the Company may seek any other remedy available to it
either in law or in equity, including, by way of example only, statutory
remedies for misappropriation of trade secrets, and including the recovery of
compensatory or punitive damages. Consultant further agrees that in the event of
breach by Consultant of any the obligations set forth herein, the Company shall
be entitled to an award of all costs and attorneys’ fees incurred by it in any
attempt to enforce the terms of this Agreement. Consultant further acknowledges
that any alleged breach by the Company of any contractual, statutory or other
obligation shall not excuse or terminate the obligations hereunder or otherwise
preclude the Company from seeking injunctive or other relief. Rather, Consultant
acknowledges that such obligations are independent and separate covenants
undertaken by Consultant for the benefit of the Company.
 
 
B-9

--------------------------------------------------------------------------------

 
 
24.             Post-Termination Notification.  For the duration of Consultant’s
Relevant Non-Compete Period or other restrictive covenant period, which ever is
longer, Consultant agrees to promptly notify the Company no later than five
(5) business days of Consultant’s acceptance of any employment or consulting
engagement. Such notice shall include sufficient information to ensure
Consultant’s compliance with Consultant’s non-compete obligations and must
include at a minimum the following information:  (i) the name of the employer or
entity for which Consultant is providing any consulting services; (ii) a
description of Consultant’s intended duties; and (iii) the anticipated start
date. Such information is required to ensure Consultant’s compliance with
Consultant’s non-compete obligations as well as all other applicable restrictive
covenants. Such notice shall be provided in writing to the Chief Legal Officer
of the Company at 1069 State Road 46 E, Batesville, Indiana 47006. Failure to
timely provide such notice shall be deemed a material breach of this Agreement.
Consultant further consents to the Company’s notification to any new employer of
Consultant’s rights and obligations under this Agreement.
 
25.             Scope of Restrictions.  If the scope of any restriction
contained in any preceding paragraphs of this Agreement is deemed too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and
Consultant hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
 
26.             Notices. Unless otherwise provided herein, all notices, demands,
consents, waivers and other communications required or permitted under this
Agreement must be in writing and will be deemed to have been properly given
(a) if delivered by hand, effective upon receipt, (b) if sent by certified or
registered mail, postage prepaid, return receipt requested, effective three
(3) days after mailing, or (c) if sent by a nationally recognized overnight
delivery service, effective upon receipt, in each case to the appropriate
addresses set forth below, or to such other addresses as a Party may designate
by written notice to the other Party:
 

     
To:
 
To Consultant:
Hill-Rom Holdings, Inc.
1069 State Road 46 East
Batesville, Indiana 47006
 
Greg Miller
To such address as directed by Consultant
in writing to the Company

 
Attn: Chief Legal Officer
 
27.             Severability. The Parties agree that each and every paragraph,
sentence, clause, term and provision of this Agreement shall be severable, and
if any portion of this Agreement shall be held or declared to be illegal,
invalid, or unenforceable, such illegality, invalidity, or unenforceability
shall not affect any other portions hereof, and the remainder of this Agreement,
disregarding such invalid portion, shall continue in full force and effect as
though such void provision had not been contained herein.
 
 
B-10

--------------------------------------------------------------------------------

 
 
28.             Force Majeure. Neither Party shall be liable for damages which
may result from any delay or failure in performance due to acts of God or public
authorities, war and war measures, civil unrest, fire, epidemics or labor
disputes; provided, however, that the Party whose performance is impacted by any
such event or circumstance provides prompt and reasonable notice to the other
Party describing such event or circumstance, uses commercially reasonable
efforts to mitigate the impact of such event or circumstance on such Party’s
obligations hereunder and performs its or his obligations to the maximum extent
and as soon as possible.
 
29.             Successors and Assigns. The Company may assign this Agreement or
any of its obligations or rights hereunder to any of its subsidiaries. The
rights and obligations of the Company under this Agreement shall inure to its
benefit, its successors and affiliated companies and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to the
Consultant, cannot be delegated or assigned by Consultant without the Company’s
written consent and any attempt to do so shall render this Agreement null and
void.
 
30.             Modification and Waiver. This Agreement may not be amended
except by a written agreement executed by both Parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver unless expressly so stated in writing. No waiver shall be
implied from conduct or a failure to enforce rights or a delay in enforcing
rights. No waiver shall be binding unless executed in writing by the Party
making the waiver.
 
31.             Governing Law. This Agreement shall be construed as an Agreement
made in the State of Indiana and shall be governed and construed in accordance
with the laws of the State of Indiana without regard to any other state’s
conflicts of law principles. The Parties expressly agree that it is appropriate
for Indiana law to apply to: (i) the interpretation of this Consulting
Agreement; (ii) any disputes arising out of this Consulting Agreement; and
(iii) any disputes arising out of their business relationship.
 
32.             Choice of Forum. Consultant acknowledges that the Company is
based in Indiana, and understands and further acknowledges the Company’s desire
and need to defend any litigation against it in Indiana. Accordingly, the
Parties agree that any claim of any type brought by Consultant against the
Company or any of its affiliated entities, employees or agents must be
maintained only in a court sitting in Marion County, Indiana, or Ripley County,
Indiana, or, if a federal court, the Southern District of Indiana, Indianapolis
Division. Consultant further understands and acknowledges that in the event the
Company initiates litigation against Consultant, the Company may need to
prosecute such litigation in his forum state, in the State of Indiana, or in
such other state where Consultant is subject to personal jurisdiction.
Accordingly, the Parties agree that the Company can pursue any claim against the
Representative in any forum in which Consultant is subject to personal
jurisdiction. Consultant specifically consents to personal jurisdiction in the
State of Indiana.
 
 
B-11

--------------------------------------------------------------------------------

 
 
33.             Outside Representations. Consultant represents and acknowledges
that in signing this Agreement he does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise.
 
34.             Voluntary Execution. Consultant acknowledges that he has
carefully read and fully understands all of the terms and conditions of this
Agreement, that he has entered into this Agreement voluntarily and that he has
executed this Agreement after having had the opportunity to consult with an
attorney of his choice concerning its terms and conditions.
 
35.             Entire Agreement. This Agreement shall constitute the entire
agreement and understanding between the Company and Consultant and shall
supersede and replace all prior and contemporaneous agreements and
understandings, written or oral, between the Parties concerning any matter, with
the exception of the Separation and Release Agreement signed by Consultant on
December 31, 2010 and the post-employment restrictive covenants set forth in any
employment agreement previously executed by Consultant, to the extent not
inconsistent herewith. All other agreements between the Parties and/or between
Consultant and the Company or any subsidiary thereof shall be deemed void except
as expressed herein.
 
 
IN WITNESS WHEREOF, the Parties have signed or caused a duly-authorized agent
thereof to sign, the Agreement on their behalf and thereby acknowledge their
intent to be bound by the same.
 
HILL-ROM HOLDINGS, INC.
    GREG MILLER
By: SAMPLE - DO NOT SIGN
   
By:
Title :
   
Title:
Date :     Date :

 
 
B-12

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT ATTACHMENT 1
 
ILLUSTRATIVE COMPETITOR LIST
 
The following is an illustrative, non-exhaustive list of Competitors with whom
Consultant may not, during his relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of his Consulting Agreement.
 
·    Amico Corporation
·    Anodyne Medical Device, Inc.
   
·    APEX Medical Corp.
·    Apria Healthcare Inc.
   
·    Aramark Corporation
·    Ascom (Ascom US, Inc.)
   
·    Barton Medical Corporation
·    B.G. Industries, Inc.
   
·    CareMed Supply, Inc.
·    Comfortex, Inc.
   
·    Corona Medical SAS
·    Custom Medical Solutions
   
·    Dukane Communication Systems, a division of Edwards Systems Technology,
Inc.
·    Encompass Group, LLC
   
·    Fitzsimmons Home Medical Equipment, Inc.
·    Freedom Medical, Inc.
   
·    Gaymar Holding Company, LLC (Gaymar Industries, Inc.)
·    GF Health Products, Inc. (Graham Field)
   
·    Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))
·    Handicare AS (Romedic, Inc.)
   
·    Human Care HC AB
·    Horcher GmbH
   
·    Industrie Guido Malvestio S.P.A.
·    Intego Systems, Inc.  (formerly known as Wescom Products, Inc.)
   
·    Invacare Corporation
·    Joerns Healthcare, Inc.
   
·    Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
·    Kinetic Concepts, Inc. (KCI)
   
·    Linak Group
·    Linet (Linet France, Linet Far East)
   
·    MedaSTAT, LLC
·    Medical Specialties Distributors, LLC
   
·    Medline Industries, Inc.
·    Merivaara Corporation
   
·    MIZUOSI
·    Modular Service Company

 
 
B-13

--------------------------------------------------------------------------------

 
 
·    Molift
·    Nemschoff Chairs, Inc.
   
·    Paramount Bed Company, Ltd.
·    Nurture by Steelcase, Inc.
   
·    Pardo
·    Pegasus Airwave, Inc.
   
·    Premise Corporation
·    Prism Medical Ltd (Waverly Glen)
   
·    Radianse, Inc.
·    Rauland-Borg Corporation
   
·    Recovercare, LLC (Stenbar, T.H.E. Medical)
·    Sentech Medical Systems, Inc.
   
·    SimplexGrinnell, LP
·    SIZEwise Rentals, LLC
   
·    Span America Medical Systems, Inc.
·    Statcom (Jackson Healthcare Solutions)
   
·    Stryker Corporation
·    Sunrise Medical (Ted Hoyer and Company)
   
·    Tempur-Pedic Medical, Inc.
·    Tele-Tracking Technologies, Inc.
   
·    Universal Hospital Services, Inc.
·    V. Guldmann A/S
   
·    Voelker AG
·    West-Com Nurse Call Systems, Inc.



 
While the above list is intended to identify the Company's primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of "Competitor."  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Consultant upon reasonable request, and Consultant is encouraged to
consult with the Company prior to accepting any position with any potential
competitor.
 
 
 
B-14

--------------------------------------------------------------------------------

 